COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        Patrick Olajide Akinwamide v. Transportation Insurance
                            Company, CNA Insurance Company, and Automatic Data
                            Processing Inc.

Appellate case number:      01-15-00066-CV

Trial court case number:    1997-48526

Trial court:                80th District Court of Harris County

        On November 25, 2014, appellant, Patrick Olajide Akinwamide, proceeding pro
se, filed a notice of appeal in the trial court from both the October 3, 2014 order denying
his motion to set aside the final judgment, and the November 4, 2014 pre-filing order
which declared appellant a vexatious litigant and imposed sanctions. See TEX. CIV.
PRAC. & REM. CODE ANN. § 11.101(a) (West Supp. 2014). After several motions were
filed by appellant regarding the appellate record, this Court abated the case, on July 9,
2015, to settle the dispute over inaccuracies in the reporter’s record for the October 24,
2014 show cause hearing. See TEX. R. APP. P. 34.5(c)(1), (3), 34.6(e)(3).
       A compliant supplemental clerk’s record with all Exhibits A-K to “Plaintiff’s
Motion to Set Aside the Final Judgment,” was filed in this Court on July 23, 2015. On
October 5, 2015, a compliant supplemental reporter’s record containing the complete
show cause hearing and a separate exhibit volume for that hearing were filed in this
Court. See TEX. R. APP. P. 34.6(d), (e)(2), (3). Thus, on October 20, 2015, this Court’s
Order reinstated this case, and ordered appellant’s brief to be filed within 30 days of the
date of that Order, or by November 19, 2015. See id. 2, 38.6(a)(2), (d).
        However, following that October 20, 2015 Order, appellant has failed to timely
file his brief by November 19, 2015, and instead has filed five more motions complaining
about the accuracy of the show cause hearing and clerk’s records and one notification.
Accordingly, this Court resolves all of the pending motions as follows:
(1) Appellant’s “Motion to Request to Certified Court Reporter’s Record of the
    Abatement Hearing,” filed on November 6, 2015, pursuant to this Court’s July
    9, 2015 Order, is DISMISSED AS MOOT, and

(2) Appellant’s similar “Motion to Declare The Court Reporter’s Records Filed
    With the First Court of Appeals on March 26, 2015 and October 5, 2015 as
    Inadequate, Inaccurate and Falsified and the Court to Take Appropriate Action
    Against the Individuals Involved in Filing the Falsified Court Reporter’s
    Record with the Court,” filed on November 17, 2015, because, among other
    reasons, those reporter’s records were not agreed to by the parties, under Rule
    34.6(e)(1), (2), or (3), is also DISMISSED AS MOOT, for the following
    reasons:
       a. As noted above, this Court already granted appellant’s prior motions to
           abate for the filing of the corrected or complete reporter’s record and
           exhibit volume for the show cause hearing, held on October 24, 2014.


      b. Under Rule 34.6(e)(3), once the dispute arises after the reporter’s record
         has been filed in the appellate court, as here, this Court may submit the
         dispute to the trial court for resolution. See TEX. R. APP. P. 34.6(e)(3).

      c. Although Rule 34.6(e)(2) states that the trial court should hold a hearing
         to resolve the inaccuracy, it also states that if there is any inaccuracy, it
         must order the court reporter to file certified corrections in the appellate
         court. See TEX. R. APP. P. 34.6(e)(2).


      d. While this Court’s July 9, 2015 Order directed the trial court to hold a
         hearing, it also directed the court reporter “to file a supplemental
         reporter’s record of the show cause hearing, held on October 24, 2014,
         if any corrections are needed, and of the abatement hearing, if any is
         held, within 30 days of the date of this order.” Order of Abatement,
         issued July 9, 2015, at 2 (emphasis added).


      e. Because the reporter complied with the second part of the Court’s July
         9th Order by filing a compliant supplemental reporter’s record
         containing the complete show cause hearing and a separate exhibit
         volume for that hearing in this Court on October 5, 2015, apparently no
         abatement hearing was held, nor was one necessary.

      f. The court reporter also complied with Rule 34.6(e)(2) by filing
         certifications that the supplemental reporter’s record for the show cause
          hearing, held on October 24, 2014, was true and correct, dated October
          2, 2015, and that the exhibit volume for that show cause hearing was
          true and correct, dated October 5, 2015, together with the supplemental
          reporter’s record filed in this Court on October 5, 2015. See TEX. R.
          APP. P. 34.6(e)(2).


(3) Next, appellant’s “Motion to Supplement the Clerk’s Record,” filed on
    November 6, 2015, seeking eight more items to be included in the clerk’s
    record, is DISMISSED AS MOOT as follows, with the paragraph number of
    each item identified below:
       a. Appellant’s request No. 1 for “[a]ny written stipulation filed with the
           [trial clerk] that the parties . . . agreed on the contents of the Appellate
           record,” under Rule 34.2, that request is DISMISSED AS MOOT.
                i. Rule 34.2 regarding an “Agreed Record” only applies if the
                   parties have already agreed upon the record and are not
                   proceeding under the standard Rule 34.5 for the designation of
                   the clerk’s record.
               ii. Here, because the original clerk’s record was filed on January 20,
                   2015, Rule 34.5 applies. See TEX. R. APP. P. 34.2, 34.5(a)
                   (“Unless the parties designate the filings in the appellate record
                   by agreement under Rule 34.2, the record must include copies of
                   the following: . . . . ”) (emphasis added).

       b. With respect to appellant’s request No. 2 for “[a]ny written requests for
          a Court Reporter’s record, including any statements of points or issues
          under Rule 34.6(c) filed with the [trial clerk],” that request is
          DISMISSED AS MOOT.
              i. Rule 34.6(c) only applies “[i]f the appellant requests a partial
                 reporter’s record, the appellant must include in the request a
                 statement of the points or issues to be presented on appeal and
                 then will be limited to those points or issues.” TEX. R. APP. P.
                 34.6(c)(1) (emphasis added).
             ii. Here, the appellant filed his “Request for Court Reporter’s
                 Record,” on February 2, 2015, in this Court, and noted that he
                 had made his initial request for a complete reporter’s record on
                 November 25, 2014, to the trial clerk and, thus, Rule 34.6(b)(1)
                 applies. TEX. R. APP. P. 34.6(b)(1)(“At or before the time for
                 perfecting the appeal, the appellant must request in writing that
                 the official reporter prepare the reporter’s record.”).
c. As for appellant’s request No. 3 for “[a] certified copy of the court
   reporter’s notes including evidence offered and admitted during the”
   show cause hearing is DISMISSED AS MOOT.
       i. Generally, the court reporter’s transcription of the proceeding
          and any of the exhibits used at that proceeding are the only items
          required for the reporter’s record. See TEX. R. APP. P. 34.6(a)(1).
      ii. As noted above, the reporter already filed a compliant
          supplemental reporter’s record containing the complete show
          cause hearing and a separate exhibit volume for that hearing in
          this Court on October 5, 2015.
     iii. The supplemental reporter’s record and exhibit volume were the
          only relevant items ordered by this Court on July 9, 2015. Thus,
          any “reporter’s notes including evidence offered” are irrelevant.
          TEX. R. APP. P. 34.6(d) (“If anything relevant is omitted from the
          reporter’s record, . . . the appellate court, or any party may by
          letter direct the official court reporter to . . . file in the appellate
          court a supplemental reporter’s record containing the omitted
          items.”).

d. Appellant’s request No. 4 for “Plaintiff’s objections to the Trial Court’s
   Proposed order or order sanctioning Plaintiff and declaring Plaintiff a
   vexatious litigant filed . . . on or about November 7, 2014,” is
   DISMISSED AS MOOT because that document was already filed with
   the clerk’s record on January 20, 2015. (C.R. at 206-211).

e. Appellant’s requests No. 5 (the notice of the abatement hearing) and No.
   6 (the trial court’s written order reflecting that the supplemental
   reporter’s record of the show cause hearing is accurate) are
   DISMISSED AS MOOT.
       i. As noted above, once the reporter complied with the second part
          of the Court’s July 9th Order by filing a compliant supplemental
          reporter’s record containing the complete show cause hearing
          and a separate exhibit volume for that hearing in this Court on
          October 5, 2015, apparently no abatement hearing was held nor
          was one necessary.

f. Appellant’s request No. 7 (the supplemental clerk’s record containing
   the trial court’s order and findings of fact for the abatement hearing
   pursuant to this Court’s July 9, 2015 Order) is DISMISSED AS
   MOOT because the Clerk of this Court already requested, on December
   10, 2015, that the trial clerk file the findings of fact and conclusions of
   law, signed by the trial court on November 12, 2015, and the third
          supplemental clerk’s record was filed in this Court on December 15,
          2015.

      g. Appellant’s request No. 8 for the “District Clerk’s note to the Trial
         Court Clerk to file the clerk’s record by the original due date, dated
         September 29, 2015, October 2, 2015 and October 21, 2015,” is
         DISMISSED AS MOOT because those exact information sheet
         documents were already filed with the Clerk of this Court on September
         29, 2015, twice on October 2, 2015, and once on October 22, 2015,
         respectively.
             i. In any event, these information sheets are used by the trial clerk
                as status updates or to request extensions regarding filing of the
                clerk’s or supplemental clerk’s records. See TEX. R. APP. P.
                37.3(a)(1).
            ii. Thus, these information sheets are not listed in the items
                generally included in the clerk’s record, were not requested by
                this Court for any supplemental clerk’s record, and are not part of
                the appellate record. See TEX. R. APP. P. 34.5(a)(1), (3)-(13),
                (c)(1).

(4) Similarly, appellant’s second “Motion to Supplement the Clerk’s Record,”
    filed on December 16, 2015, seeking four more items to be included in the
    clerk’s record, is DISMISSED AS MOOT, as follows:
        a. With respect to requests Nos. 1 and 2 (regarding any party’s request for
           the findings and conclusions and notice of past due findings and
           conclusions), these findings of fact and conclusions of law were filed in
           this Court on December 15, 2015 in response to the notice by the Clerk
           of this Court sent on December 10, 2015, and thus, not in response to
           any party’s request or notice of past due findings and conclusions.

      b. With respect to request No. 3 (the trial court’s written order that the
         reporter’s record of the show cause hearing filed in this Court on March
         26, 2015, is accurate), as noted above, the court reporter complied with
         this Court’s July 9th Order by filing a complete supplemental reporter’s
         record on October 5, 2015, with certifications that the show cause
         hearing, held on October 24, 2014, and exhibit volume were true and
         correct.


      c. Thus, the complete supplemental reporter’s record and exhibit volume
         filed in this Court on October 5, 2015, replaces the March 26, 2015
         partial supplemental record, precluding the need for the trial court to
         determine the accuracy of the March 26, 2015 record.
             d. With respect to request No. 4 (appellant’s motion to challenge these
                findings and conclusions, filed with the trial clerk), that motion
                apparently deals with the merits of this appeal and those arguments can
                be incorporated into appellant’s brief on the merits.

      (5) Appellant’s “Notification,” filed on December 1, 2015, states that when he
          attempted to serve appellees’ counsel, Jeffrey L. Diamond, via certified mail
          with copies of the above motions, they were returned and marked as “Returned
          to Sender[,] Vacant[,] Unable to Forward.”
              a. Although appellant’s “Notification” does not request any relief from this
                 Court, the lack of a current mailing address for appellees’ counsel may
                 prevent the pro se appellant from properly serving his appellate brief via
                 mail on appellees. See TEX. R. APP. P. 9.5(b)(2).
              b. Thus, appellee’s counsel, Jeffrey L. Diamond, or other lead counsel for
                 appellees, is ORDERED to file a notice of change of mailing address
                 with the Clerk of this Court within 10 days of the date of this order
                 with a certificate of service on appellant. See TEX. R. APP. P. 6.1(b),
                 (c), 9.5(d).


      (6) Finally, appellant’s “Motion to Reset Time to File Appellant’s Brief,” filed
          November 17, 2015, seeking an indefinite extension of time to file his brief
          until after the resolution of his above motions regarding the inaccuracies of the
          supplemental reporter’s and clerk’s records, is GRANTED, in part, as
          follows:
              a. Although appellant’s four motions are being dismissed as moot or
                  denied above, his appellate brief deadline of November 19, 2015, passed
                  due to the length of time and amount of judicial resources expended to
                  resolve those motions and the notification above.
              b. Accordingly, appellant’s brief is ORDERED to be filed no later than 30
                  days from the date of this order. See TEX. R. APP. P. 2, 38.6(a), (d).
              c. Appellant is warned that no further extensions of time to file his
                  brief or motions regarding the appellate record will be granted
                  absent extraordinary circumstances.
              d. Appellee’s brief, if any, is ORDERED to be filed no later than 30 days
                  from the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court

Date: December 22, 2015